Mr. Justice HutchisoN
delivered the opinion of the court.
A registrar of property refused .to record a notarial instrument involving the distribution and award of certain parcels of land, on the ground, among others, that no inheritance tax receipt had been presented. Appellant does not seek a review of this aspect of the ruling hut insists that *358other grounds specified by the registrar were curable defects an that the instrument should have been recorded subject to such defects.
Section 379 of the Political Code (Comp. Stat. 1911, sec. 3086) expressly provides that no registrar shall record any instrument drawn in connection with the partition, distribution or delivery of the estate of any decedent, unless the special tax receipt or receipts provided for in the preceding section be produced and exhibited. In the face of such statutory provision, the refusal of the registrar to record the instrument in question could hardly be reversed even if it should be conceded that the contention of appellant is sound as to the curable character of the defects discussed in his brief. We need not therefore pass upon the questions so raised.
The ruling appealed from must be affirmed.